Citation Nr: 0700518	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-29 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder. 



WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1981 to August 
1984, and had subsequent service in the U.S. Naval Reserve. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal. The 
veteran appealed that decision to the BVA, and the case was 
referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran testified at his hearing before the BVA at the RO 
in September 2006 that he complained of pain in his knees 
while on active duty and that he continued to have pain in 
his knees after his active service. This is reflected in the 
veteran's medical examination prior to separation from active 
service in July 1984, where the examining physician noted the 
veteran's complaints about his knees. The veteran's 
complaints about his knees were also noted in his separation 
examination at the conclusion of his reserve duty in May 2001 
and in a statement by a service comrade dated in September 
2006. 

However, the veteran has not been afforded an examination in 
connection with his current appeal. Given the veteran's 
continued complaints about pain in his knees, the Board 
believes that VA's duty to assist the veteran includes 
affording the veteran a VA examination to ascertain the 
nature and etiology of any knee disorder that may be present. 

Accordingly, the case is REMANDED for the following action:

The RO should arrange for an examination of 
the veteran, to be conducted by an 
appropriately qualified physician, to 
ascertain the nature and etiology of any 
bilateral knee disorder which may be 
present. The veteran's claims file must be 
made available the examiner prior to 
conducting and completing the examination. 
The examiner must note in the examination 
report that the claims file was in fact made 
available for review in conjunction with the 
examination. It is requested that the 
examiner provide an opinion on the 
following: (1) whether the veteran currently 
has any disorder of the knees and (2) if so, 
whether the disorder is related to the 
veteran's active duty service. Any and all 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished. The examiner is asked to make 
specific reference to the veteran's service 
medical records, which refer to the 
veteran's swollen and painful knee joints. 
The examiner is asked to provide a clear 
rationale for all opinions expressed. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence. If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

While no action is required of the veteran until the RO 
notifies him, the veteran is notified that failure to report 
for any scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
service connection for a bilateral knee disorder and may 
result in a denial of his claim. 38 C.F.R. § 3.655 (2006). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§  5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



